Citation Nr: 1827579	
Decision Date: 05/02/18    Archive Date: 05/14/18

DOCKET NO.  06-28 791	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for post-operative residuals of a hysterectomy.  

2.  Entitlement to an initial compensable evaluation for bilateral hearing loss.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Peters, Counsel

INTRODUCTION

The Veteran was a member of the United States Coast Guard Reserves from July 1974 through September 2001; she additionally had active duty service in the United States Coast Guard from September 2001 to May 2002, February 2003 to September 2003, and February 2004 to October 2004.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2005 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran initially testified in a Board hearing in February 2011; however, the Veterans Law Judge who conducted that hearing is no longer employed by the Board, and the Veteran was offered an additional hearing.  The Veteran subsequently testified at a Board hearing regarding the above issues in August 2013.

This case was remanded for additional development in May 2012 and August 2014.  Following that remand, the Board-in a separately docketed appeal-remanded this case for compliance with the uncompleted August 2014 remand directives in a December 2016 Board decision.  The case has been returned to the Board at this time for further appellate review.  The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In the August 2014 remand, the Board directed that the Veteran be afforded a gynecological examination in order to determine whether her hysterectomy was related to her United States Coast Guard Reserve service.  The Board specifically directed that the examiner "address the Veteran's theory that her chronic yeast infections and other gynecological problems" during her Coast Guard Reserve service "caused her fibroids, the removal of which resulted in a hysterectomy."  

In May 2017, a VA examination was conducted, and the VA examiner stated that the Veteran underwent an abdominal hysterectomy in approximately 1985 due to fibroids of the uterus; therefore, she did not have a current diagnosis of fibroid cysts, as such would not be a feasible pathology to have following removal of her uterus.  The examiner also noted that the Veteran did not have female sexual arousal disorder.  

After review of the May 2017 VA examiner's opinion, the Board finds that a remand of the hysterectomy residuals claim is necessary, as the medical opinion does not discuss the Veteran's theory regarding chronic yeast infections and other gynecological problems, which led to the development of her fibroid cysts and ultimately the removal of her uterus, as a result of wearing heavy uniforms and protective gear while inspecting ships and vessels during her periods of service in the Coast Guard Reserves, as specifically directed in the previous August 2014 remand directives.  

Respecting the evaluation of the Veteran's bilateral hearing loss, it appears that a request to schedule her for a VA audiological examination was made in April 2017.  In a July 2017 Report of General Information, VA Form 21-0820, the MSLA Customer Service Representative-a VA examination contractor-indicated that the "Veteran failed to report for examination."  The Board, however, is unable to ascertain whether the Veteran was actually scheduled for an examination and if so what date that examination was scheduled.  Moreover, the Board is unable to ascertain whether the Veteran was ever notified of that examination.  Finally, the Board specifically requested medical opinions regarding ear pain which the AOJ failed to obtain, regardless of whether the Veteran reported for the scheduled examination.  Thus, the Board must remand that claim in order to obtain another VA examination.  See Id.  

On remand, the Board also finds that any outstanding VA treatment records should also be obtained.  See 38 U.S.C. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Sullivan v. McDonald, 815 F.3d 786 (Fed. Cir. 2016) (where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain any and all VA treatment records not already associated with the claims file from the Sacramento, Martinez, and Oakland VA Medical Centers, or any other VA medical facility that may have treated the Veteran and associate those documents with the claims file.

2.  Schedule the Veteran for a VA audiological examination in order to determine the current severity of her bilateral hearing loss.  The claims file must be made available to and be reviewed by the examiner in conjunction with the examination.  All necessary tests, including an audiometric evaluation, should be conducted and the results reported in detail.  The examination report should also address the Veteran's complaints of hearing loss and its impact on her activities of daily living and occupational functioning.  

In conjunction with that examination, the VA examiner should provide an opinion respecting whether it is at least as likely as not (50 percent or greater probability) the Veteran's ear pain is a symptom associated with the Veteran's bilateral hearing loss.  

If such is not considered a symptom of hearing loss, then the examiner should opine whether the Veteran's current ear pain disability is at least as likely as not (a) caused by; or (b) aggravated (i.e., chronically worsened) by her bilateral hearing loss and tinnitus disabilities.  

All findings should be reported in detail and all opinions must be accompanied by a clear rationale.

The Veteran is reminded that she must report for any scheduled examination or her claim may be denied.  

In the event that the Veteran fails to report for the scheduled examination in conjunction with this remand, the AOJ must associate with the claims file all necessary documentation regarding the scheduling and notification of the examination in order to demonstrate adequate due process.  The AOJ must also submit the case to an appropriate examiner in order to obtain an addendum opinion regarding the ear pain disability opinion requests prior to adjudicating the claim.

3.  Schedule the Veteran for a VA gynecological examination with an appropriate examiner in order to determine whether any residuals of a hysterectomy are related to her military service.  The claims folder must be made available to and be reviewed by the examiner.  All tests deemed necessary should be conducted and the results reported in detail.  

Following examination of the Veteran and review of the claims file, the examiner should specifically state, to the best of his or her ability, the date on which the Veteran's uterus was removed and whether such date corresponds to a date on which the Veteran was serving a period of active duty for training (ACDUTRA) or inactive duty for training (INACDUTRA/IDT) in the United States Coast Guard Reserves.  

If the Veteran's hysterectomy was not performed during such a period of service in the Coast Guard Reserves, the examiner should then opine whether it is at least as likely as not (50 percent or greater probability) that the Veteran's uterine fibroids/fibroid cysts-the development of which resulted in a hysterectomy-were caused by or otherwise the result of the Veteran's service in the Coast Guard Reserves, to include specific discussion of the Veteran's theory that her chronic yeast infections and other gynecological problems during service caused her uterine fibroids/fibroid cysts, particularly whether such were the result of wearing heavy uniforms and protective gear while inspecting ships and vessels during her periods of Reserve service.  

In addressing the above opinions, the examiner should consider the Veteran's lay statements regarding onset of symptomatology and any continuity of symptomatology since onset and/or since discharge from service.  The examiner should also consider any other pertinent evidence of record, as appropriate.  All findings should be reported in detail and all opinions must be accompanied by a clear rationale.

4.  Following any additional indicated development, the AOJ should review the claims file and readjudicate the Veteran's claims for service connection for post-operative residuals of a hysterectomy and an initial compensable evaluation for bilateral hearing loss.  If the benefits sought on appeal remain denied, the Veteran and her representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

